Title: To John Adams from Charles Francis Adams, 23 April 1826
From: Adams, Charles Francis
To: Adams, John




My dear Grandfather.
Washington City. April 23d 1826.


My last letter I believe, evinced a degree of excitement very uncommon for me. But the transactions of that week were of a nature to act upon the blood of persons less impetuous even than myself. And the feeling was shared by almost all persons in the city. You are probably aware of what took place the day before I wrote although at that time I was ignorant of it myself. Persons will praise or condemn the act according to the views they hold of the abstract principle of duelling. Mr Clay will be condemned I suppose according as one travels East, and will be supported according to the distance in the opposite direction I think the sentiment in Congress is rather for than against him.
 Be that as it will, the circumstance had the effect of a thunderstorm upon an overheated atmosphere, it brought the air down to a moderate temperature. And it prevented two or more duels which would probably have been of a more serious cast.
There is no probability, I think, of there being much more exciting matter this Session, the Panama question has been settled in the House of Representatives, and that without much violence owing to the judicious management of it’s partisans. Had they commenced with a great noise, the fate of the bill would have been more doubtful. Many gentlemen express some dislike to return to their constituents, as they will have to answer for the long time spent upon abstract questions without attending to practical legislation. But whose fault is it? Certainly not that of the friends of the administration. Upon the whole, the questions which have been discussed, have rather strengthened the administration as nobody sees any occasion in the present quiet state of the country for so much violence and noise. It would be rather an amusing thing to a foreigner I should think to compare the extreme quiet of the people in almost every section of country, and with the ferocious turbulence of the political leaders and representatives of that people.
But a political life is after all a very disagreeable one. In quiet times there is little room for distinction, and the profession sinks, in violent times, all the zest of life is sacrificed. Our kind of warfare in this country spares nothing. Private character and public conduct are held equally subject to an enemy’s mercy. A family is a dangerous thing, for it may be dragged into the political arena to be vilified and overthrown, it is every instant exposed to the risk of losing it’s head. And what’s all this for? A name. And what sort of a name? Exactly that which it may please those personally friendly or hostile to give you. It is a fact now that here in this city, Eloquence is only called so when it meets the views of a party, argument is only argument when a man is predisposed to agree to it. One of the most beautiful passages which I recollect ever to have heard, pronounced by Mr Webster has been called weak and tame by no small portion of the opposition gentlemen. And this is the sort of fame for which a man must sacrifice every thing else. Fame which depends upon the breath of parties, and which is established or destroyed according to their ascendancy or depression.
But mine is tedious moralizing. The Spring is very backward here, I hope that you find no such inconvenience with you, Sir
I remain Your dutiful and affectionate Grandson


Charles Francis Adams.




